DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 05/14/2019 has been entered. Claims 2, 5, 7, 9, 11, 16-33, 35-44, 46-48, 50-53, 55-58, and 63-71 are cancelled. Claims 1, 3, 4, 6, 8, 10, 12-15, 34, 45, 49, 54, and 59-62 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US17/47979 filed on 08/22/2017, which claims benefit of US Provisional Application No. 62/378,053 filed on 08/22/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/378,053, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 15, 34, 45, 49, and 54 recite “at least 100 mg, at least 150 mg, at least 200 mg, at least 250 mg, at least 300 mg, at least 350 mg, at least 400 mg, at least 450 mg, at least 500 mg, at least 550 mg, at least 600 mg, at least 650 mg, at least 700 mg, .

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 04/12/2019, 05/13/2020, and 12/24/2020 have been considered.

Claim Objections
Claims 6, 12, and 15 are objected to because of the following informalities: In claim 6, insert the missing word “disease” immediately before the recitation “Alzheimer’s” (line 2). In claim 12, spell out the abbreviated “REM” (line 8) to “Rapid eye movement (REM)”. In claim 15, change the incorrect recitation “at leat 700 mg” (line 4) to “at least 700 mg”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 8, 14, 15, 34, 45, 49, 54, and 59-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing or ameliorating symptoms or indicia of a neurodegenerative disease in a subject, does not reasonably provide enablement for treating or preventing a neurodegenerative disease in a subject or for the treatment of a neurodegenerative disease. The term “treating” or “treatment” is defined “a neurodegenerative disorder and/or indicia of a neurodegenerative disorder is cured, lessened, reduced, improved, ameliorated, palliated, prevented, and/or reversed after administration. "Treating" and "improving" may also mean reducing the risk of indicia of a neurodegenerative disorder” in the specification (p. 11/37, lines 32-34; p. 12/37, lines 1-5). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 3, 4, 6, 8, 14, 15, 34, 45, 49, 54, and 59-61 depend from claim 1. 
Applicants claim a method or a composition for treating (encompassing preventing) or preventing a neurodegenerative disease in a subject recited in claims 1 and 62. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating or preventing a neurodegenerative disease in a subject comprising administering to the subject a composition comprising nicotinamide riboside and pterostilbene (claim 1); and A composition comprising: (i) a combination of a therapeutically effective amount of nicotinamide riboside and a therapeutically effective amount of pterostilbene; and (ii) a pharmaceutically acceptable excipient, wherein the combination is in a therapeutically effective amount for treatment of a neurodegenerative disorder (claim 62).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of a neurodegenerative disease in a subject using the instantly claimed method or composition. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent a neurodegenerative disease in a subject. Bedlack et al. (Amyotrophic Lateral Sclerosis and Frontotemporal Degeneration, 19:317-319, 2018) disclosed that Basis is the first and currently only product being sold by Elysium Health. Each capsule of this oral dietary supplement contains two main ingredients, nicotinamide riboside (125 mg) and pterostilbene (25mg). It is advertised to ‘promote well-being at the cellular level’. Elysium’s website specifically states it ‘is not intended to diagnose, treat, cure or prevent any disease, and is intended for healthy adults’. Basis has mechanisms of action that could theoretically be useful in treating ALS. However, we found no data in preclinical ALS models, no case reports, and no trials in PALS. Based on this lack of data, ALSUntangled cannot currently recommend use of Basis to slow, stop, or reverse the progression of ALS (page 317, left col., para. 2;   ). One of skilled artisan would understand that contemporary treatment or management of a neurodegenerative disorder is to minimize neurodegenerative disorder symptoms or indicia, not to prevent, to cure, or to reduce the risk of a neurodegenerative disorder.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method or composition is effective for preventing a neurodegenerative disorder as recited in the claim. The exemplary embodiments of the Specification merely present (i) Example 2, Mouse model: Mice will be treated daily for three weeks, and specific assays will be carried out to determine whether indicia of neurodegenerative disorders have been improved. The viability of the dopaminergic neurons will be scored by staining appropriate brain sections for tyrosine hydroxylase; (ii) Example 3, Transgenic Mouse Model: Mice will be treated daily for three weeks, and specific assays will be carried out to determine whether indicia of neurodegenerative 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method comprising administering a composition or the composition comprising nicotinamide riboside and pterostilbene. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent a neurodegenerative disorder.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of a neurodegenerative disorder, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 10, 12-14, 45, 49, 54, and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 4, 6, 8, 14, 45, 49, 54, and 59-61 depend from claim 1. Claims 12 and 13 depend from claim 10.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claims 1 and 10 recite “a subject” which encompasses a healthy subject, and “nicotinamide riboside and pterostilbene” which encompasses any amount. However, enablement for prevention of a neurodegenerative disease in a subject of claim 1 is rejected under 112(a) above and claim has recited “indicia of a neurodegenerative disease”. In addition, the specification defined the term "therapeutically effective" refers to the amount of nicotinamide riboside and/or pterostilbene or their equivalents needed to produce a desired therapeutic result. Thus, it is unclear how any amount of nicotinamide riboside and/or pterostilbene reduces a neurodegenerative disease in a healthy subject. Applicant is advised to insert the phrases “in .   
Regarding claim 12, the phrase "such as" (line 9) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To advance prosecution, the broad recitation “cognitive issues” is examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claim 62 recites a composition comprising (i) a combination of a therapeutically effective amount of nicotinamide riboside and a therapeutically effective amount of pterostilbene; and (ii) a pharmaceutically acceptable excipient (for example, sugar), which are products of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that mixing them in the recited amount (i.e., therapeutically effective amount) changes the structure, function, or other properties of the nicotinamide riboside, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Deren-Lewis et al. (WO 2015/066382, published on May 7, 2015, hereinafter referred to as Deren-Lewis ‘382).
With regard to structural limitations “A composition comprising: (i) a combination of a therapeutically effective amount of nicotinamide riboside and a therapeutically effective amount of pterostilbene; and (ii) a pharmaceutically acceptable excipient, wherein the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder” (claim 62):
Deren-Lewis ‘382 disclosed a skin care composition includes nicotinamide riboside (NR), or salts thereof, optionally in combination with a compound selected from stilbenoids (e.g., pterostilbene). Oral formulations of NR are contemplated. Useful therapeutic dosages of NR can range from about 1 mg to about 5000 mg in a human individual. Another suitable dose range is from about 50 mg to about 500 mg. NR may be formulated orally or topically as a pharmaceutical or nutraceutical composition, including a pharmaceutically or nutraceutically acceptable carrier (acceptable sugar). NR, or salts thereof, may be used in combination with one or more stilbenoids. An exemplary stilbenoid comound is pterostilbene, an orally bioavailable compound. Pterostilbene can be provided in daily topical dosages of from about 10 mg to about 250 mg, in a human patient. Another suitable topical dosage range is from about 50 mg to about 150 mg daily. The compounds may be administered by any route, including oral (page 4/30, [0011]; pages 9/30 to 10/30, [0042 and 0046]; page 13/30, [0059-0061]).
Thus, these teachings of Deren-Lewis ‘382 anticipate Applicant’s claim 62. The composition of Deren-Lewis ‘382 meets all structural limitation of claimed composition and would carry the same properties, including “the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder”, required by claim 62.

(II) Claims 1, 3, 4, 6, 8, 10, 12-15, 34, 45, 49, 54, and 59-62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn (WO 2016/149277, published on September 22, 2016, PCT filed on March 
With regard to structural limitations “A method comprising administering (or orally; or self-administered) to a subject suffering from a neurodegenerative disease (or Alzheimer’s disease; or Huntington’s disease; or Parkinson’s disease) a composition comprising nicotinamide riboside and pterostilbene (or one or more, two or more, or one hundred or more doses; or at least 100 mg nicotinamide riboside each dose; or at least 25 mg pterostilbene each dose; or at least once a week; or at least 7 days) (claims 1, 3, 4, 6, 8, 10, 13-15, 34, 45, 49, 54, and 60-62), and “the composition is formulated as a pill, a tablet, or a capsule” (claim 59):
Horn ‘277 disclosed a method of enhancing energy in a subject or of treating a mitochondrial energy disorder or disease in a subject or a mammal in need thereof, comprising administering to the subject a therapeutically effective amount of a nutritional composition comprising a synergistically effective amount of a combination of a NAD+ precursor and an ATP booster. The mitochondrial energy disorder or disease comprises Alzheimer's dementia. Parkinson's disease, Huntington disease, Aroyotrophic Lateral Sclerosis (ALS), Frontotemporal Dementia (FTD) (page 5/25, [0020-0025]). The nutritional composition further comprises an effective amount of a mitochondria protecting nutrient, including pterostilbene, resveratrol, astaxanthin. The nutritional compositions further comprise a pharmaceutically-acceptable carrier. Some examples of pharmaceutically acceptable carriers are sugars such as lactose, glucose and sucrose; starches such as corn starch and potato starch. The nutritional compositions are included in a tablet or a capsule. The therapeutically effective quantity is from 0.01 mg/kg to 1,000 mg/kg, or from about 0.01 mg/kg to about 75 mg/kg. A dietary supplement divided into a dose of 2 capsules per day for a total daily dose of 166.7 mg of Nicotinamide Riboside Chloride, about 500.0 mg of Acetyl L-Carnitine HCL, about 150.0 mg of Ancient peat and Apple extract, about 100.0 mg of R-Alpha Lipoic Acid, about 250.0 mg of Rhodiola rosea 3% rosavins, and about 25 mg of pterostilbene administering by a medical professional and self-administering. The route of administering includes oral, transdermal, or by injection. The nutritional composition is administered on a daily basis (page 10/25, [0058]; page 11/25, [0065]; page 18/25, [0094]).
Thus, these teachings of Horn ‘277 anticipate Applicant’s claims 1, 3, 4, 6, 8, 10, 12-15, 34, 45, 49, 54, and 59-62. The method or composition of Horn ‘277 meets all structural limitation of claimed method or composition and would achieve the same intended results, or would carry the same properties, including “reducing symptoms or indicia of a neurodegenerative disease”, “reducing the prevalence of indicia of a neurodegenerative disease, wherein the indicia of a neurodegenerative disease are tremors, resting tremors… or dementia”, and “the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder”, required by claims 1, 10, 12, and 62.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claim 62 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 and 31 of copending Application No. 16/614,249 (Assignee: Elysium Health, Inc., claim set of 11/15/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘249 claims “A method of treating or preventing desynchronosis in need thereof, comprising administering to the subject a composition comprising nicotinamide riboside” (claim 19), and “wherein the composition further comprises pterostilbene, wherein each dose of the composition comprises at least 200 mg of nicotinamide riboside; wherein each dose of the composition comprises at least 25 mg of pterostilbene” (claims 20-22 and 31).


(II) Claims 1, 10, 12, 14, 15, 34, 45, 49, 54, and 59-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 20, 21, 30, 36, 40, 45, 49-51 of copending Application No. 16/768,267 (Assignee: Elysium Health, Inc., claim set of 05/29/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘267 claims “A method of slowing or treating progressive intraocular ganglion cell degradation or loss in a subject in need thereof, comprising administering to the subject a composition comprising nicotinamide riboside” (claim 16), “wherein the composition further comprises pterostilbene, wherein administering one or more doses of the composition; wherein each dose of the composition comprises at least 200 mg of nicotinamide riboside; wherein each dose of the composition comprises at least 25 mg of pterostilbene” (claims 17, 20, 21, and 30), “wherein two or more doses of the composition are administered; wherein the dose of the composition is administered at least once a week; wherein the doses are administered for at least 7 days; wherein the composition is formulated as a pill, a tablet, or a capsule; wherein the composition is administered orally; wherein the composition is self-administered” (claims 36, 40, 45, and 49-51). 
Thus, claims 1, 10, 12, 14, 15, 34, 45, 49, 54, and 59-62 of this instant application encompasses or overlaps with claims 16, 17, 20, 21, 30, 36, 40, 45, 49-51 of Appl. ‘267. The method or composition of Appl. ‘267 meets all structural limitation of claimed method or composition and would achieve the same intended results, or would carry the same properties, including “reducing symptoms or indicia of a 

(III) Claim 62 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22, and 30 of copending Application No. 16/760,317 (Assignee: Elysium Health, Inc., claim set of 07/10/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘317 claims “A method of treating cystic fibrosis in a subject comprising administering to the subject a composition comprising nicotinamide riboside and pterostilbene” (claim 1), and “wherein the administration of the composition comprises administering one or more doses of the composition; wherein each dose of the composition comprises at least 200 mg, at least 250 mg, at least 300 mg, at least 350 mg, at least 400 mg, at least 450 mg, at least 500 mg, or at least 550 mg of nicotinamide riboside; wherein each dose of the composition comprises at least 15 mg, at least 25 mg, at least 50 mg, at least 75 mg, at least 100 mg, at least 125 mg, or at least 150 mg of pterostilbene” (claims 21, 22, and 30).
Thus, claim 62 of this instant application encompasses or overlaps with claims 1, 21, 22, and 30 of Appl. ‘317. The composition of Appl. ‘317 meets all structural limitation of claimed composition and would carry the same properties, including “the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder’, required by claim 62. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(IV) Claim 62 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 21, 22, and 30 of copending Application No. 16/754,072 (Assignee: Appl. ‘072 claims “A method of treating or preventing a disease or disorder associated with premature aging in a subject comprising administering to the subject a composition comprising nicotinamide riboside, wherein the composition further comprises pterostilbene” (claims 1 and 2), and “wherein the administration of the composition comprises administering one or more doses of the composition; wherein each dose of the composition comprises at least 200 mg, at least 250 mg, at least 300 mg, at least 350 mg, at least 400 mg, at least 450 mg, at least 500 mg, or at least 550 mg of nicotinamide riboside; wherein each dose of the composition comprises at least 15 mg, at least 25 mg, at least 50 mg, at least 75 mg, at least 100 mg, at least 125 mg, or at least 150 mg of pterostilbene” (claims 21, 22, and 30).
Thus, claim 62 of this instant application encompasses or overlaps with claims 1, 2, 21, 22, and 30 of Appl. ‘072. The composition of Appl. ‘072 meets all structural limitation of claimed composition and would carry the same properties, including “the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder’, required by claim 62. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(V) Claims 1, 3, 6, 8, 10, 12-15, 34, 45, 49, 54, and 60-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 9, 69, 70, 78, 85, 89, 94, and 99 of copending Application No. 16/757,037 (Assignee: Elysium Health, Inc., claim set of 09/16/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘037 claims “A method of treating or preventing a disease or disorder in a subject comprising cells exhibiting TDP-43 cytoplasmic accumulation, the method comprising administering to the subject a composition comprising nicotinamide riboside, wherein the disease or disorder is a an autophagy-associated disease or disorder, a protein misfolding-associated disease or disorder, or a neurodegenerative disease or disorder, wherein the composition further comprises pterostilbene; wherein the disease or disorder is Alzheimer's disease, amyotrophic lateral sclerosis, parkinsonism dementia complex of Guam… or subacute sclerosing panecephalitis” (claims 5, 6, and 9), “wherein the administration of the composition comprises administering one or more doses of the composition; wherein each dose of the composition comprises at least 800 mg, at least 1000 mg, at least 1200 mg, at least 1400 mg, at least 1600 mg, at least 1800 mg, at least 2000 mg, or at least 2200 mg or of nicotinamide riboside; wherein each dose of the composition comprises at least 60 mg, at least 100 mg, at least 200 mg, at least 300 mg, at least 400 mg, at least 500 mg, or at least 600 mg of pterostilbene” (claims 69, 70, and 78), “wherein two or more, thirty or more, fifty or more, or one hundred or more doses of the composition are administered; wherein the dose of the composition is administered at least once a week, at least twice a week, at least three times a week, at least once a day, or at least twice a day; wherein the doses are administered for at least 7 days, at least thirty days, at least 60 days, or at least 90 days; wherein the composition is administered orally” (claims 85, 89, 94, and 99). 
Thus, claims 1, 3, 6, 8, 10, 12-15, 34, 45, 49, 54, and 60-62 of this instant application encompasses or overlaps with claims 5, 6, 9, 69, 70, 78, 85, 89, 94, and 99 of Appl. ‘037. The method or composition of Appl. ‘037 meets all structural limitation of claimed method or composition and would achieve the same intended results, or would carry the same properties, including “reducing symptoms or indicia of a neurodegenerative disease”, “reducing the prevalence of indicia of a neurodegenerative disease, wherein the indicia of a neurodegenerative disease are tremors, resting tremors… or dementia”, and “the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder”, required by claims 1, 10, 12, and 62.

(VI) Claim 62 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 22, 23, and 32 of copending Application No. 16/607,531 (Assignee: Appl. ‘531 claims “A method of treating kidney disease in a subject in need thereof comprising administering to the subject a composition comprising nicotinamide riboside, wherein the composition further comprises pterostilbene” (claims 14 and 15), and “wherein the administration of the composition comprises administering one or more doses of the composition; wherein each dose of the composition comprises at least 200 mg of nicotinamide riboside; wherein each dose of the composition comprises at least 25 mg of pterostilbene” (claims 22, 23, and 32).
Thus, claim 62 of this instant application encompasses or overlaps with claims 14, 15, 22, 23, and 32 of Appl. ‘531. The composition of Appl. ‘531 meets all structural limitation of claimed composition and would carry the same properties, including “the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder’, required by claim 62. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(VII) Claim 62 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/735,066 (Assignee: Elysium Health, Inc., claim set of 02/18/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘066 claims “A composition comprising: (i) a combination of a therapeutically effective amount of nicotinamide riboside and a therapeutically effective amount of pterostilbene; and (ii) a pharmaceutically acceptable excipient, wherein the combination is in a therapeutically effective amount for treatment of a skin disorder caused by exposure to sun or inflammation, and wherein the therapeutically effective amount of nicotinamide riboside is between about 250 mg and about 1000 mg, and the therapeutically effective amount of pterostilbene is between about 25 mg and about 500 mg, and wherein the composition is formulated for oral administration” (claim 1).
Thus, claim 62 of this instant application encompasses or overlaps with claim 1 of Appl. ‘066. The composition of Appl. ‘066 meets all structural limitation of claimed composition and would carry the same properties, including “the effective amount is suitable for reducing symptoms or indicia of a neurodegenerative disorder’, required by claim 62. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623